DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (US 2005/0077782).
Regarding independent claim 1, Horiuchi discloses a brake actuator (see Abstract, FIGS. 1-3) for pressing a friction member (12a, 12b) against a rotating body (13) that rotates with a vehicle wheel, the brake actuator comprising: a housing (11); an electric motor (M) in which a hollow motor shaft (19) rotates; a rotating shaft (21) disposed inside the motor shaft so as to be coaxial with the motor shaft (see FIG. 1); a piston (24) having a rear end that is disposed inside the motor shaft and a front end that is engaged with the friction member (see FIG. 1); a speed reduction mechanism (P) configured to decelerate rotation transmitted from the motor shaft and transmit the rotation to the rotating shaft (see ¶ 0021; FIG. 1); and a motion conversion mechanism (S) configured to convert a rotating motion of the rotating shaft into an advancing and retracting motion of the piston (see ¶ 0024), wherein the motor shaft is rotatably supported by the housing (via (18)) at an outer peripheral surface of the motor shaft (see FIG. 1), and the rotating shaft is rotatably supported by an inner peripheral surface of the motor see FIG. 1).  
Regarding claim 3, Horiuchi teaches that the thrust bearing has a structure in which rolling elements are held between two washers (see FIG. 1); and relative displacement between one of the two washers and the rotating shaft in a radial direction is inhibited (see FIG. 1; bearing located in recess of housing preventing displacement), and relative displacement between the other of the two washers and the housing in the radial direction is inhibited (see FIG. 1; bearing located in recess of housing preventing displacement).  
Regarding claim 4, Horiuchi discloses that the rotating shaft has a flange (32) at the rear end (see FIG. 1), and the rotating shaft is rotatably supported, at the flange, by the housing via the thrust bearing (see FIG. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2005/0077782), as applied to claim 1, above, and further in view of Yakusaki et al. (US 2017/0276197).
Regarding claim 2, Horiuchi does not disclose that the thrust bearing is a thrust ball bearing.  
Yakusaki teaches a brake actuator for pressing a friction member against a rotating body (see Abstract, FIG. 1), the brake actuator comprising a rotating body (60) supported by a thrust ball bearing (74).  
It would have been obvious to replace the thrust bearing of Horiuchi with the thrust bearing of Yakusaki as a simple substitution of one known element for another that only yields predictable results (see MPEP 2143.I.B).  
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose the features of claim 1 in combination with “ the speed reduction mechanism includes a first internal planetary gear mechanism and a second internal planetary gear mechanism, the first internal planetary gear mechanism having a first internal gear and a first external gear that contacts the first internal gear from inside to mesh with the first internal gear, the second internal planetary gear mechanism having a second internal gear and a second external gear that contacts the second internal gear from inside to mesh with the second internal gear; and the speed reduction mechanism includes a planetary gear body that is rotatably supported by an eccentric shaft portion of the motor shaft and in which one of the first internal gear and the first external gear and one of the second internal gear and the second external gear are disposed side by side in an axial direction, and the other of the first internal gear and the first external 
Regarding claim 9, the prior art of record does not disclose the features of claim 1 in combination with “a movable body that has . . . thread . . . and that comes into contact with the piston; and radial displacement of contact faces of the movable body and the piston is permitted, the contact faces contacting each other.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS J LANE/Primary Examiner, Art Unit 3657  

March 17, 2021